Citation Nr: 0628264	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-16 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease and internal disc disruption L4-5 and L5-S1.

2. Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD), 
major depression, panic disorder, and dependent personality 
disorder.

3. Entitlement to service connection for a respiratory 
condition, to include chronic obstructive pulmonary disorder 
(COPD), pneumonia, bronchitis, upper respiratory infections 
and asthma.

4. Entitlement to service connection for a stomach disorder, 
claimed as secondary to pain medications.

5. Entitlement to service connection for a bilateral knee 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and D.W.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The veteran had a hearing before the RO in September 2000 and 
the transcript is of record. The veteran subsequently 
requested an additional RO hearing and a hearing before the 
Board. Two attempts were made to schedule the veteran for a 
hearing to no avail, and thereafter the veteran withdrew his 
requests for hearings in the interest of expediting his 
appeal. 

The Board notes that the veteran initiated two other claims 
of entitlement to service connection for Hepatitis C and 
kidney problems. Thereafter, in a September 2005 letter, the 
veteran withdrew the claims. A rating decision was issued in 
January 2006 denying the two claims. The veteran, in a 
February 2006 letter stated as follows, "Please accept this 
letter as, not only an appeal to the decision that was made 
on these two claims, but also to honor my request to withdraw 
these claims until a later date, with no further delay on my 
pending claims." It is unclear whether the letter is meant 
to serve as a "notice of disagreement" (NOD) or an 
additional request that the claims be withdrawn. It is clear 
that the issues are not ripe for Board review and the RO is 
directed to CLARIFY with the veteran the intent of the 
February 2006 correspondence.

During the pendency of this appeal, the veteran filed a claim 
in January 2001 for left leg numbness. No development has 
been taken as to this issue by the RO.  It also appears that 
the veteran's initial claim for a total disability rating 
based on individual unemployability (TDIU) has remained open, 
pending resolution of his claims for service connection.  
Accordingly, these issues are REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran has been in 
"fugitive felon" status since December [redacted], 2001 and his 
exact whereabouts are unknown. Recent correspondence from the 
veteran, however, indicates he is still receiving mail sent 
to his last known address. 

The VA is bound to assist the veteran with his claim. Since 
there is a method of contacting the veteran, despite his 
fugitive status, the VA is still required to notify him of 
relevant information concerning his claims and assist him in 
the development of those claims.


Part of that assistance, under the Veterans Claims Assistance 
Act (VCAA), includes providing the veteran with notification 
of the evidence necessary to substantiate the claim, the 
evidence presently of record, and the veteran's and VA's 
respective responsibilities in development of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Independent of whether the veteran can be located or 
contacted, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). In this case, the RO was 
made aware in November 1997 that the veteran receives Social 
Security benefits. The record is devoid of any Social 
Security Administration records. The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). Under 
the circumstances presented here, the RO should request the 
veteran's SSA medical records.

The VCAA also requires the VA to provide the veteran with a 
VA examination or obtain a medial opinion when appropriate. 
In this case, the veteran has refused to appear for VA 
examinations and, given his current status, the RO determined 
it would not be in his best interest to schedule him for any 
future examinations especially in light of his repeated 
refusals. Given the VA's obligation under the VCAA, however, 
the Board concludes medical opinions are required for the 
claimed psychiatric conditions, lumbar spine condition and 
respiratory conditions for the following reasons. 

The veteran's service medical records indicate that he 
received in-service treatment for low back pain, bronchitis 
and pneumonia. The records also indicated the veteran's self-
reported complaints of anxiousness and trouble sleeping. His 
personnel records associated with his "under honorable" 
discharge also allude to a nervousness condition; although no 
formal diagnosis was ever rendered. 

Post-service medical treatment, both private and through the 
VA, have conflicting opinions. Most notably, the veteran's 
private psychiatrist, Dr. JLB, opined in various statements 
in 1998 through 2000 that the veteran's psychiatric 
conditions, back conditions and respiratory conditions are 
associated with his military service. The veteran also 
underwent a private psychiatric evaluation in November 2002 
where the clinical psychologist, Dr. RJH, opined that his 
mental conditions are the result of in-service events. 

VA examinations from January 2001, on the other hand, are 
markedly different in conclusion. The examiner found the 
veteran's lumbar spine problems to be associated with two 
post-service work-related injuries from 1988 and 1997. The 
examiner found no diagnosable respiratory condition upon 
examination. The VA psychiatrist diagnosed the veteran with 
major depressive disorder and panic disorder opining as 
follows:

In review of the records, I did not find anything in the 
service medical records that said that the patient had 
had difficulty with psychiatric conditions while in the 
service. ... In my opinion, the veteran does have a panic 
disorder and he has major depressive disorder. I am not 
so clear about exactly what this is related to since the 
veteran, in my opinion, is not a reliable historian. He 
seems to be unwilling to answer some questions, and he 
seems to have in his mind that the Army is the cause of 
all of his difficulties and he, sort of, did not discuss 
the 1987 injury to his back, the 1989 herniated disk, 
the 1996 re-injury of his back, and the 1997 difficulty 
with the surgery and the infected disk.

The medical evidence shows current diagnoses for a lumbar 
spine condition, respiratory conditions, to include COPD, and 
psychiatric conditions, to include PTSD, depression, panic 
disorder, substance dependence disorder and a personality 
disorder. There is conflicting medical evidence, however, 
regarding the etiology of these various conditions. 


The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
diagnoses. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, the RO should obtain a medical opinion, without 
examination, regarding the veteran's lumbar spine, 
respiratory conditions and psychiatric conditions only. 

Finally, VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, 
the RO should also take this opportunity to retrieve recent 
treatment records from the VA Medical Center in Denver, 
Colorado from January 2001 to the present.
 
The duty to assist is not a one-way street. "If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  This concept was not 
changed by the enactment of the VCAA.  The RO has asked him 
numerous times to assist in fully developing his claims, such 
as in completing releases so VA could request relevant 
evidence. Without specific information from the appellant, or 
signed forms authorizing the release of private records, 
there is nothing further VA can do on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2. Obtain the veteran's medical records 
from the VA Medical Center in Denver, 
Colorado from January 2001 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After obtaining the above VA and Social 
Security records, to the extent available, 
forward the claims folder for appropriate 
medical opinions regarding the claims for a 
lumbar spine condition, respiratory 
condition and psychiatric condition to 
determine the extent and likely etiology of 
any such conditions found, resolving any 
and all conflicting medical evidence, 
especially the opinions by the January 2001 
VA examiner, Dr. JLB and Dr. RJH. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  



4. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



